 

Exhibit 10


ARTHUR C. MARTINEZ

RETIREMENT AGREEMENT








This Retirement Agreement (the "Agreement") is entered into between Sears,
Roebuck and Co., a New York corporation (the "Company") and Arthur C. Martinez,
a resident of the State of Illinois (the "Executive") as of April 11, 2000.

This Agreement is hereby entered into in consideration of the following
covenants and mutual promises. 1. Purpose. The Company and the Executive have
determined that it would be appropriate to initiate a management transition
process that includes the selection and hiring of a new chief executive officer.
Upon the hiring of a new Chief Executive Officer, Executive will resign as
President and Chief Executive Officer, and will resign from his position as
Chairman and as a member of the Board of Directors at the discretion of the
Board. Thereafter, the Executive will retire from the Company on a date
designated by the Executive and acceptable to the Company, but in any event no
later than ninety (90) days after the hiring of the new Chief Executive Officer.
In consideration for Executive's dedicated service with the Company and his
leadership during the management transition process and his subsequent
retirement (the date of which is referred to as the "Retirement Date"), the
Company and the Executive have agreed to enter into this Agreement.

2. Payments. Following the execution of this Agreement, the Company shall make
the following payments to the Executive:
  a) Continued annual base salary payments through Executive's Retirement Date,
at the rate currently in effect;

b) An amount (the "2000 Annual Bonus"), calculated according to the Sears,
Roebuck and Co. Annual Incentive Compensation Plan (the "Annual Incentive
Compensation Plan"), equal to the greater of (i) the amount of the 2000 target
annual bonus under the Annual Incentive Compensation Plan to which Executive
would have been entitled if he had remained employed by the Company through
December 31, 2000 and the Company had met the target level performance
requirements for 2000, and (ii)  the amount of the annual bonus under the Annual
Incentive Compensation Plan to which Executive would have been entitled based on
the actual percentage earned by the other senior executives, in each case,
prorated for the year 2000 based on the number of days elapsed in such calendar
year as of the earlier of the Retirement Date or December 31, 2000. The 2000
Annual Bonus shall be paid at such time as it would have been paid had Executive
remained employed by the Company but in any event no later than March 1, 2001;

c) A lump sum payment payable on January 5, 2001 (or the Retirement Date, if
later), equal to three times the sum of (i) annual base salary at the rate
currently in effect and (ii) the amount of the non-prorated 2000 target annual
bonus referred to above; and

d) The award under the Long Term Performance Plan ("LTPP") for the LTPP period
January 1, 1999 through December 31, 2001 in an amount determined as if the
Company had met the target level performance requirements for that LTPP period
as provided in the LTPP and payable at the time such award would have been paid
pursuant to the LTPP if Executive had continued employment with the Company
through December 31, 2001, but in any event no later than March 1, 2002.
 
 

3. Supplemental Retirement Income Plan. Executive's accrued benefit under the
Sears, Roebuck and Co. Supplemental Retirement Income Plan and the Executive's
supplemental agreement related thereto (collectively, the "Supplemental
Retirement Income Plan") shall be determined in accordance with the Supplemental
Retirement Income Plan, by calculating the basic monthly benefit thereunder
based on (a) Executive's actual credited service plus additional credited
service for the period from the Retirement Date through and including December
31, 2003, (b) the assumption that, in addition to his actual annual salary and
bonus, Executive received in 2000 a non-prorated 2000 target annual bonus, and
earned annual salary (at the rate currently in effect) and bonus (at the 2000
target annual bonus level) for years 2001, 2002, and 2003, and (c)  the
assumption that the amounts described in (b) above were received on or before
the Executive's Retirement Date. The present value of such benefit payable as a
life annuity commencing January 1, 2001, shall be paid in a single lump sum
payment on January 5, 2001 (or the Retirement Date, if later), which lump sum
shall be determined in accordance with the provisions of the Supplement
Retirement Income Plan based on the Executive's actual age as of that date. Such
a determination of the estimated amount of such lump sum payment has been
provided to the Executive by the Company. The amount described in Paragraph 3
shall be in addition to the benefits to which Executive is entitled under the
Sears Pension Plan.

4. Welfare Coverage. The Company shall provide Executive with coverage under the
welfare plans in which Executive currently participates through the Retirement
Date. Thereafter, Executive shall be treated as eligible to receive Retiree
Medical coverage and for all purposes thereunder shall be treated as having been
covered under a Sears medical option on the Retirement Date and as having been
continuously covered for the ten (10) consecutive years immediately prior to the
Retirement Date.

5. Chairman's Retirement Benefits. In recognition of the Executive's services as
Chairman of the Company, the following additional benefits shall be provided, or
the cost of such benefits reimbursed, consistent with traditional benefits
provided upon retirement to the Chairman of the Company:
  a) An office with furnishings, secretarial and other assistance consistent
with past practice and suitable for Executive's needs until the earlier of (i) 
December 31, 2009, and (ii) such time that comparable office space and support
is provided by a new employer; and

b) Fees for services consistent with current practice and suitable for
Executive's needs, from a financial planner and tax advisor selected by the
Executive, until December 31, 2005.
 
 

6. Equity. Effective on the Retirement Date, all stock options and restricted
stock issued to the Executive under any Company-sponsored employee stock plan
will become fully vested (except for the performance-based awards, which will be
vested but will remain subject to the price targets for Company stock) and all
of the Executive's vested stock options will remain exercisable until the
earlier of (a) five (5) years after the Retirement Date for stock options
granted in February, 1995 or later, and two (2) years after the Retirement Date
for all other stock options, or (b) the date the options would otherwise have
expired under the terms of the option grants (excluding provisions relating to
termination of employment).

7. Mutual Release. In consideration of the service commitments and benefits
provided under this Agreement, Executive and the Company have entered into the
Mutual Release which is attached hereto as Exhibit A. This Mutual Release shall
for purposes of this Agreement be treated as incorporated into this Section 7 in
the form attached hereto.

8. Resignation of Officerships, Titles and Directorships. Effective on the
Retirement Date, the Executive will resign all then remaining officerships,
titles, and directorships with the Company, its subsidiaries and affiliates.

9. Prior Agreements, Non-Competition, Nonsolicitation, Confidentiality and
Non-Disparagement. Except as provided for herein, this Agreement shall supersede
all prior agreements between the Executive and the Company regarding Executive's
employment; provided, however, the protective covenants provided for in Section
5 of the Non-Compete/Change-of-Control Agreement between the Company and
Executive dated April 7, 1999 (the "Change-of-Control Agreement") shall continue
in full force and effect as provided therein. Furthermore, the Executive agrees
not to engage in any act after execution of this Agreement that is intended, or
may reasonably be expected, to harm the reputation, business, prospects or
operations of the Company, its officers, directors, stockholders, or employees.
The Company further agrees that it will engage in no act which is intended, or
may reasonably be expected, to harm the reputation, business, or prospects of
the Executive.

10. Indemnification; D&O Insurance Coverage. To the fullest extent permitted by
law, the Company will indemnify the Executive (including the advancement of
expenses) for any judgments, fines, amounts paid in settlement and reasonable
expenses, including attorney's fees, incurred by the Executive in connection
with the defense of any lawsuit or other claim to which he is made a party by
reason of being or having been an officer, director or employee of the Company
or any of its subsidiaries. In addition, the Company shall cause Executive to be
covered (with respect to acts, errors or omissions which shall have occurred on
or before the Retirement Date) under such director and officer liability
insurance policies as the Company shall from time to time have in effect for its
then-active officers and directors to the same extent as coverage is available
thereunder to the then-active officers and directors for acts, errors or
omissions during their periods of service to the Company.

11. Beneficiary. If the Executive should die prior to receiving all of the
benefits payable under this Agreement, any remaining benefits will be paid to
the beneficiary designated in writing by the Executive. If no such beneficiary
is designated, any payments shall be paid to the Executive's estate at the time
or times and in the manner as would otherwise be due to the Executive.

12. Involuntary Termination; Change-of-Control. Should Executive be
involuntarily terminated by the Company for any reason, other than Cause (as
defined in the Change-of-Control Agreement), death or total and permanent
disability, the Executive's date of termination shall be his Retirement Date.
Notwithstanding anything in this Agreement to the contrary, in the event of a
Change-of-Control of the Company (as defined in the Change-of-Control Agreement)
(a) the Executive's Retirement Date shall be any date on or after the date of
the Change-of-Control as designated by the Executive in his sole discretion, but
in any event no later than ninety (90) days after the Change-of-Control, and (b)
the Executive shall receive all amounts due him under Sections 2 and 3 of this
Agreement on the earlier of (i) the date(s) such amounts would otherwise be paid
to him under this Agreement or (ii) a date that is no later than ten (10)
business days after his Retirement Date.

13. Withholding. The Company's obligation to pay amounts under this Agreement
are subject to its withholding obligations under applicable federal, state and
local tax laws.

14. Severability. If all or any part of this Agreement is declared by any court
or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Agreement. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner, or shall be deemed modified in a manner, which will give
effect to the terms of the section to the fullest extent possible while
remaining lawful and valid.

15. Amendment. Except as provided in Section 14, this Agreement shall not be
altered, amended, or modified except by written instrument executed by the
Company and the Executive. A waiver of any portion of this Agreement shall not
be deemed a waiver of any other portion of this Agreement.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

17. Applicable Law. The provisions of this Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois without regard to
its choice of law principles.

18. Arbitration. Any controversy or claim relating to this Agreement (except for
court action initiated by the Company to enforce the Executive's protective
covenants) will be settled exclusively by arbitration in Chicago, Illinois in
accordance with the rules of the American Arbitration Association then in
effect. Any arbitration award will be binding on the parties and may be enforced
in any court having jurisdiction.
 
 

ATTEST: SEARS, ROEBUCK AND CO.     /s/John T. Sloan By: Anastasia D. Kelly
Its: General Counsel           EXECUTIVE:       /s/Arthur C. Martinez


 
 
 
 
 
 

EXHIBIT A

Mutual Release

In consideration of the benefits provided under that certain Retirement
Agreement dated as of April 11, 2000 (the "Agreement") by and between Sears,
Roebuck and Co. (the "Company") and the undersigned Executive, Executive and the
Company, and any person acting by, through, or under the Executive or the
Company, hereby release, waive, and forever discharge each other and their
respective agents, subsidiaries, affiliates, employees, officers, shareholders,
successors, and assigns (if any) from any and all liability, actions, charges,
causes of action, demands, damages, or claims for relief or remuneration of any
kind whatsoever, whether known or unknown at this time, arising out of, or
connected with, Executive's employment with the Company (other than
indemnification to which the Executive may be entitled under the Company's
bylaws, policies or agreements (now or hereafter maintained) with regard to the
indemnification of its executive officers or directors), Executive's decision to
retire, and/or the termination of the Executive's employment, including, but not
limited to, all matters in law, in equity, in contract, or in tort, or pursuant
to statute, including any claim by Executive for age or other types of
discrimination under the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act, or any other
federal, state, or local law or ordinance (the foregoing being sometimes
hereinafter referred to as the "Waiver"). The Waiver does not apply to any
rights or claims that may arise under the Age Discrimination in Employment Act
after the date that Executive signs this Waiver. Executive acknowledges that he
has read the Waiver and is voluntarily executing the Waiver and the Agreement.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing the Waiver, and was given at least twenty-one (21) days within
which to consider the Agreement, including the Waiver, before signing the Waiver
and the Agreement. Executive also acknowledges that he understands that if he
signs the Waiver, he may revoke the Waiver and the Agreement within seven (7)
days after signing the Waiver. The Agreement and the Waiver will, therefore, not
be effective until seven (7) days after the Waiver is signed.

Any other provision hereof notwithstanding, the Waiver does not apply to any
benefits provided in the Agreement or any benefits to which the Executive may be
entitled under a Company-sponsored benefit plan.

Executed: April 11, 2000
 
 

ATTEST: SEARS, ROEBUCK AND CO.     /s/John T. Sloan By: Anastasia D. Kelly
Its: General Counsel           EXECUTIVE:       /s/Arthur C. Martinez